Citation Nr: 0122622	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound or in need of regular aid and attendance.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from November 1950 to November 
1953.

The veteran's claim file has been rebuilt.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

It was indicated in the VA Form 9, Appeal to the Board, 
received in March 2001, that the veteran desired a hearing 
before a traveling member of the Board.  His request was 
acknowledged by RO letter of April 5, 2001.  To this date, he 
has not been afforded a Travel Board hearing.  Because the 
veteran is entitled to due process of law, this case cannot 
proceed until he either has his hearing or formally cancels 
his hearing request.  

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

The RO schedule a Travel Board hearing 
for the veteran in accordance with 38 
C.F.R. §§ 19.75 and 20.704(a) (2000) (as 
amended effective March 17, 2000 changing 
the scheduling of travel board hearing 
from the order in which the requests were 
received to the place of each case on the 
Board's docket).

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

